Rodney Ramirez,#864913
William P.Clements Unit
9601 Spur 591
Amarillo, Texas 79107-9606
                                                         May          04    ,2015.

Mr.Abel Acosta, Clerk of the Court
Texas Court of Criminal Appeals
P.O. BOX 12308, Capitol Station
Austin, Texas 78711


KE: STATUS CHECK UNDER CAUSE NUMBER:WR-25,057-12

    STYLED.: In Re RODNEY JOHN RAMIREZ, Relator




   Dear Honorable Clerk of the Court,


If you would, could you please provide me with the status of the above-numbered

and styled cause? I "Thank You" in advar..ce for your kind professional time and

response to this Status Check.




                                           Sincerely/Respectfully Requested,




                                           William P.Clements Unit

                                           9601 Spur 591

                                           Amarillo, Texas 79107-9606




 CC:File
                                                     RECEIVED)~~'~
                                                   COiJ~T rn: C~tt:~IM.?' ~~'"'P'EP'_o
                                                            MAV 11 201~